I concur in the majority's disposition of appellant's second assignment of error. However, I respectfully dissent from the majority's decision on the first assignment of error.
As expressly found by the majority, the record evidence relative to the motion for summary judgment, when considered using the required standard, creates a disputed issue of fact regarding the source of the accumulation of ice and whether that accumulation was natural or unnatural. Furthermore, I believe there exists a disputed fact as to whether appellee knew or should have known of this hazard and, if so known, whether appellee was negligent in not remedying the hazard or warning appellant of its existence. Though appellant may have an uphill battle demonstrating the same based on the preliminary evidence before us at summary judgment stage, it nevertheless was sufficient to withstand appellee's motion for summary judgment.
I would reverse the trial court and remand the matter for further proceedings according to law. *Page 356